DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 108, 138-143, 146-149, and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (“Time-Resolved Second Harmonic Generation Near-Field Scanning Optical Microscopy”, CHEMPHYSCHEM 2003,4, pp. 1243-1247, disclosed in IDS 01/27/2020), hereinafter Schaller, in view of Freudiger et al. (US 2016/0238532), hereinafter Freudiger.

Claim 108: Schaller discloses a system (Fig. 1) for characterizing a sample (Sample), the system comprising:
 	a first optical path configured to propagate an interrogating optical beam (Probe) to the sample (Sample), the interrogating beam comprising a plurality of optical pulses (caption), two consecutive pulses of the interrogating beam being spaced apart by a period (T), the period (T) corresponding to a 
 	an optical pump source (Pump) outputting pump radiation (caption); and
 	a controllable optical delay system (Delay) configured to introduce a variable time delay ([Symbol font/0x44]) between at least one pulse from the interrogating beam and a reference time with respect to said charging the sample (caption), the variable time delay [Symbol font/0x44] being shorter than the period (T) of the pulses from the interrogating beam (even if the magnitude of [Symbol font/0x44] is larger than T, it will still some multiple of T plus a smaller time delay, wherein the multiple of T is inconsequential), said controllable optical delay system configured to vary and control the duration of the time delay (“Timing of the probe pulse relative to the pump pulse was controlled with a computer controlled, motorized delay line”, caption).
Schaller discloses a detector (PMT) configured to sample intensities of the generated second harmonic light (caption), the use of SHG experiments to monitor the time-dependence of the sample SHG efficiency (P. 1244, L. col, 2nd ¶), and further discloses a processor that is used to at least control the variable time delay (Fig. 1, caption), but does not explicitly disclose wherein the detector samples intensities at at least two temporally separated sample times, the two temporally separated sample times occurring after charging the sample at a sample site by optically pumping, and wherein a processor is configured to obtain a characteristic of the sample based on intensities of said second harmonic generated light.
 	Freudiger, however, in the same field of multi-photon microscopy, discloses a detector configured to sample intensities of the generated second harmonic light at at least two temporally separated sample times, the two temporally separated sample times occurring after charging the sample at a sample site by optically pumping (“by measuring a temporal response of the sample after the pump beam reaches the sample while the delay time of the probe beam is adjusted” [0091]), and further discloses the use of pump-probe techniques to obtain a characteristic of the sample based on intensities of said second harmonic generated light at the at least two sample times (“by measuring a temporal response 0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s detector to sample intensities of the SHG light at at least two sample times for the purpose of determining sample characteristics (Freudiger [0091]).  It would have been furthermore obvious to modify Schaller’s processor by configuring it to obtain a sample characteristic for the purpose of using the system in imaging applications such as for in vitro or in vivo assays (Freudiger [0097]).

Claim 138: Schaller, in view of Freudiger, discloses wherein the processing and control module is configured to obtain a characteristic of the sample based on the second harmonic generated light intensity measured at at least two temporally separated sample times (Freudiger [0091]), but does not explicitly disclose measuring at no more than four different sample times.
 	However, Applicant has provided no criticality for this limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s system so that there are no more than four different sample times for the purpose of conserving resources when a rapid sample analysis is needed.

Claim 139: Schaller, in view of Freudiger, discloses wherein the processing and control module is configured to obtain a characteristic of the sample based on the second harmonic generated light intensity measured at at least two temporally separated sample times (Freudiger [0091]), but does not explicitly disclose measuring at no more than three different sample times.
 	However, Applicant has provided no criticality for this limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s system so that there are no more than three different sample times for the purpose of conserving resources when a rapid sample analysis is needed.

Claim 140: Schaller further discloses wherein the processing and control module is configured to generate a decay curve based on the sampled intensities of the second harmonic generated light at the at least two sample times (biexponential decay, relaxation curves shown in Fig. 2; P. 1244, R. col, 6th ¶ - P. 1245, R. col, 1st ¶).

Claim 141: Schaller further discloses wherein the processing and control module is configured to determine a time constant of a charge decay process (relaxation time constant) from the sampled intensities of the second harmonic generated light at the at least two sample times (Fig. 2 caption).

Claim 142: Schaller, in view of Freudiger, discloses wherein the processing and control module is configured to obtain a characteristic of the sample based on the second harmonic generated light intensity measured at at least two temporally separated sample times (Freudiger [0091]), but does not explicitly disclose measuring at exactly three different sample times.
 	However, Applicant has provided no criticality for this limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s system so that there are exactly three different sample times for the purpose of ensuring repeatability of the sample analysis by minimizing varying factors.

Claim 143: Schaller, in view of Freudiger, discloses wherein the processing and control module is configured to obtain a characteristic of the sample based on the second harmonic generated light intensity measured at at least two temporally separated sample times (Freudiger [0091]), but does not explicitly disclose measuring at exactly four different sample times.
 	However, Applicant has provided no criticality for this limitation.  


Claim 146: Schaller further discloses wherein the processing and control module is configured to control the optical delay system (“Timing of the probe pulse relative to the pump pulse was controlled with a computer controlled, motorized delay line.” Fig. 1, caption).

Claims 147-148: Schaller, in view of Freudiger, does not explicitly disclose whether the sample site is charged between the at least two sample times.
 	However, Applicant has provided no criticality for optical pumping, or lack thereof, between the at least two sample times.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s processing and control module with the option to optically pump the sample site between sample times for the purpose of obtaining a stronger signal when needed, and avoiding oversaturation when a strong signal is not needed.

Claim 149: Schaller further discloses wherein said system is configured to obtain measurements at multiple sites on the sample (inherent to scanning probe microscopy, P. 1243, R. col, 1st ¶).

Claim 155: Schaller further discloses using the system to detect impurities (defects) in the sample (P. 1246, L. col, 3rd ¶: “With such improvements, we expect that TRSHG NSOM will become a useful tool for the characterization of surface traps and defects in meso- and nanoscale materials and devices.”).

Claims 153-154 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller, in view of Freudiger as applied to claim 108 above, and further in view of Finarov (US 6,426,502), hereinafter Finarov.

Claim 153: Schaller discloses wherein the system characterizes a semiconductor sample (P. 1245, R. col, 2nd ¶), but is silent with respect to being configured to be integrated in a semiconductor fabrication line.
 	Finarov, however, in the same field of endeavor of semiconductor samples, discloses wherein a system that characterizes a semiconductor sample (Abstract) is configured to be integrated in a semiconductor fabrication line (Col. 1, Lines 32-37), wherein the system includes an automated wafer handling module (Col. 1, Line 48 - Col. 2, Line 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s system to be integrated in a semiconductor fabrication line for the purpose of preventing a slow-down in the manufacturing process, which consumes valuable time and clean room space (Finarov, Col. 1, Lines 23-26).

Claim 154: Schaller is silent with respect to the system being configured to be part of an assembly line.
Finarov, however, in the same field of endeavor of semiconductor samples, discloses wherein a system that characterizes a semiconductor sample (Abstract) is configured to be part of an assembly line (Col. 1, Lines 32-37).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schaller’s system to be part of an line for the purpose of preventing a slow-down in the manufacturing process, which consumes valuable time and clean room space (Finarov, Col. 1, Lines 23-26).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896